Citation Nr: 9921224	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-12 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the 30 percent disability evaluation for post-traumatic 
stress disorder was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



REMAND

The veteran had active service from September 1967 to September 
1970.

This matter, in pertinent part, originally came to the Board of 
Veterans' Appeals (Board) on appeal from an April 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois that granted the veteran's claim for 
service connection for post-traumatic stress disorder and 
assigned a 10 percent disability evaluation.  In a May 1996 
rating action, a 30 percent evaluation was assigned for the 
veteran's post-traumatic stress disorder.

The Board, following review, remanded the veteran's claim in May 
1997 for further development, to include the obtaining of 
treatment records as well as a VA psychiatric examination.  The 
record shows that the VA psychiatric examination preceded the 
securing of the medical records and the examiner was not given 
the opportunity to evaluate these records.

The issue has been set out on the title page as whether the 30 
percent disability evaluation for post-traumatic stress disorder 
was proper.  The issue is phrased in this fashion as the United 
States Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), in Fenderson v. West, 12 Vet. App. 119 
(1999), concluded that an appeal for a higher rating based upon 
an original claim for service connection is not a claim for an 
increased rating, and that "staged" ratings, separate ratings 
for separate periods of time based on the facts found, could be 
assigned.

Accordingly, the Board finds that the veteran's claim should be 
REMANDED to the RO for the following actions:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment subsequent 
to February 1999 for all VA and non VA 
health care providers who may possess 
additional records pertinent to his claim.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
records identified by the veteran that are 
not already of record.

2.  Upon completion of the above, the RO 
should schedule the veteran for a special VA 
examination by a Board of two psychiatrists 
to determine the extent of his post-
traumatic stress disorder.  The veteran 
should be asked to provide information 
concerning his recent social and work 
experience.  All necessary tests and studies 
should be accomplished, and all clinical 
manifestations should be reported in detail.  
The examiners should report a multi-axial 
diagnosis, identifying all current 
psychiatric disorders.  The examiners are 
requested to identify those symptoms, to the 
extent possible, which are manifestations of 
the veteran's service-connected post-
traumatic stress disorder and should 
indicate, with respect to each of the 
psychiatric symptoms identified under the 
new schedular criteria for rating mental 
disorders, whether such symptom is a symptom 
of the veteran's service-connected post-
traumatic stress disorder.  They are 
requested to proffer an opinion as to the 
extent to which the veteran's service-
connected post-traumatic stress disorder 
interferes with his ability to establish and 
maintain relationships as well as the 
reduction in initiative, efficiency, 
flexibility and reliability levels due to 
his post-traumatic stress disorder.

A complete rationale for all opinions 
expressed must be provided. The examiners 
should indicate the veteran's overall 
psychological, social, and occupational 
functioning using the Global Assessment of 
Functioning scale provided in the 
Diagnostic and Statistical Manual of Mental 
Disorders.  The claims file, including a 
copy of this REMAND, should be made 
available to the examiners before the 
examination, for proper review of the 
medical history.  The examination report is 
to reflect whether such a review of the 
claims file was made.

3.  After the above, the RO should 
undertake any further indicated development 
and should adjudicate, pursuant to 
Fenderson, supra, the issue of whether the 
30 percent disability evaluation for post-
traumatic stress disorder was proper.  The 
RO is requested to consider for the period 
previous to November 7, 1996, only the 
regulations in effect at that time and, for 
the period beginning November 7, 1996, both 
the rating criteria in effect previous to 
November 7, 1996, as well as the new rating 
criteria which became effective on that 
date, applying the criteria determined to 
be more favorable to the veteran.

If the benefit sought on appeal is not granted to the veteran's 
satisfaction, the veteran and his representative should be 
furnished a supplemental statement of the case.  They should be 
afforded the appropriate period of time in which to respond.  
Thereafter, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  No 
action is required of the veteran until he is otherwise notified.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).



